DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 25 August 2021.  Claims 1-20 are pending. 

Response to Arguments
Applicant’s amendments, with respect to the drawing objection as set forth in the Office Action of 25 May 2021 have been fully considered and are persuasive.  As such, the objection of the drawings has been withdrawn.
Applicant’s amendments, with respect to the objection to claim 1 as set forth in the Office Action of 25 May 2021 have been fully considered and are persuasive.  As such, the objection to claim 1 has been withdrawn.
Applicant’s amendments, with respect to the rejection of claims 7-9, 11-12, and 13-20 under 35 USC 112(b) as set forth in the Office Action of 25 May 2021 have been fully considered and are persuasive. As such, the rejection of claims 7-9, 11-12, and 13-20 has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-9 and 13-17 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive. As such, the rejection of claims 1-9 and 13-17 under 35 USC 101 have been withdrawn. .  

Applicant’s arguments with respect to claims 1-9 and 13-17 as being unpatentable under 35 USC 103 over Peak et al in view of Watters et al have been fully considered and are not persuasive. 
Specifically, Applicant argues:
Applicant respectfully submits that neither Peak nor Watters teach or suggest the features of obtaining leader vehicle identification information and follower vehicle identification information at a first remote computer, wherein the first remote computer is configured to identify the leader vehicle from the leader vehicle identification information  
and identify the follower vehicle from the follower vehicle identification information; periodically obtaining a leader vehicle location of the leader vehicle at the first remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information; and providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle, wherein the follower vehicle at least partially follows the leader vehicle autonomously using the dynamic vehicle navigation information, as specified in amended claim 1.

Examiner’s response
	The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues in a general manner that peak et al and nor Watters et al teach claim 1 as amended specifically pointing to the following limitations “obtaining leader vehicle identification information and follower vehicle identification information at a first remote computer, wherein the first remote computer is configured to identify the leader vehicle from the leader vehicle identification information  

	Examiner respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Waters et al specifically at paragraphs [0019], [0024], [0031], [0049], [0055-0058], and [0060], teaches periodically providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle. The present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), therefore the claim encompass wherein the first remote computer is performing the steps of the second remote computer, as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) that provides the follower vehicle dynamic vehicle information based on the leader vehicle location as cited above.). 



Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8 line 5, the limitation “provides the dynamic vehicle navigation information tot eh follower vehicle” appears to be a typographical error and should be “provides the dynamic vehicle navigation information to the follower vehicle”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 19, the recited limitation “the leader device location” is indefinite. It is unclear to the examiner if this is referring to the leader vehicle location or a different limitation “leader device location” in which there is insufficient antecedent basis in the claim. Furthermore, the recited limitation “dynamic vehicle navigation information” in line 20-22 is indefinite. It is unclear to the examiner if this is referring to the dynamic vehicle navigation information 
In claim 2 line 3, the recited limitation “a second remote computer” is indefinite. It is unclear to the examiner if this is referring to the second remote computer recited previously or a different remote computer.
In claim 6 lines 2-3, the recited limitation “a user” is indefinite. It is unclear to the examiner if this is referring to the user recited previously or a different user. 
In claim 13 line 13, the recited limitation “determining a dynamic vehicle navigation information” is indefinite. It is unclear to the examiner if this is referring to the dynamic vehicle navigation information recited previously or a different dynamic vehicle navigation information. Furthermore, the recited limitation “dynamic vehicle navigation information” in line 20-22 is indefinite. It is unclear to the examiner if this is referring to the dynamic vehicle navigation information recited previously or a different dynamic vehicle navigation information. 
In claim 18 line 15, the recited limitation “the remote computer” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “determining a dynamic vehicle navigation information” in lines 24-25 is indefinite. It is unclear to the examiner if this referring to the dynamic vehicle 
Claims 3-5, 7-12, 14-17, and 19-20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over Peak et al (US20170219363) in view of Watters et al (US20150192420). 
As regards claim 1, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal (see at least [0040], [0069-0070], and [0075]), wherein the first personal mobile device is associated with the leader vehicle and the second personal mobile device is associated with the follower vehicle (see at least [0040], [0069-0070], [0075], and [Fig. 1]); periodically obtaining the leader vehicle location of the leader vehicle (see at least [0028] and [0070-0074]); and providing dynamic vehicle navigation information based on the leader vehicle location to the follower vehicle (see at least [0028] and [0070-0074]), wherein the follower vehicle at least partially follows the leader vehicle  autonomously using the dynamic vehicle navigation information (see at least [0028] and [0070-0074]). However, Peak et al do not specifically teach, obtaining leader vehicle identification information and follower vehicle identification information at a first computer, wherein the first remote computer is configured to identify a vehicle as the leader vehicle, and identify the follower vehicle from the follower identification information, periodically obtaining a leader location of the leader vehicle at the first remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; and periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information, providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle. Watters et al teaches obtaining leader vehicle identification information and follower vehicle identification information at a first computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]), wherein the first remote computer is configured to identify a vehicle as the leader vehicle, and identify the follower vehicle from the follower identification information (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches a follow me server which could be implemented in a computing cloud in which features of the navigation server 400, such as the processing unit, the network interface, and the memory could be could be representative of hardware with application executing across multiple instances of hardware (e.g. computers, routers, etc..) to identify a vehicle as the leader vehicle and identify the follower vehicle.), periodically obtaining a leader location of the leader vehicle at the first remote computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]; sending the leader vehicle location from the first remote computer to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]); periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information. the present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) for determining vehicle dynamic vehicle information.), providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle. The present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) that provides the follower vehicle dynamic vehicle information based on the leader vehicle location.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings of obtaining leader vehicle identification information and follower vehicle identification information at a first computer, wherein the first remote computer is configured to identify a vehicle as the leader vehicle, and identify the follower vehicle from the follower identification information, periodically obtaining a leader location of the leader vehicle at the first remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; and periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information, providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 2, Peak et al do not specifically teach providing the leader vehicle location from the follower vehicle to a second remote computer and providing Watters et al teaches providing the leader vehicle location from the follower vehicle to a second remote computer and providing the dynamic vehicle navigation information to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings of providing the leader vehicle location from the follower vehicle to a second remote computer and providing the dynamic vehicle navigation information to the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 3, Peak et al teaches wherein the follower vehicle device is configured to display a leader vehicle location indicator on a geographical map of the surrounding area of the follower vehicle device so as to enable a user at the follower vehicle device to track the leader vehicle (see at least [0006]).
As regards claim 4, Peak et al taches wherein the step of obtaining the leader vehicle location comprises obtaining the leader vehicle location from the first personal mobile device or from a leader vehicle device installed in the leader vehicle (see at least [0027], [0035], [0062], and [0069-0071]), and wherein the follower vehicle device is the second personal mobile device or is a different device installed in the follower vehicle (see at least [0027], [0035], [0062], and [0069-0071]).
As regards claim 5, Peak et al teaches wherein the first personal mobile device includes a first vehicle user application and the second personal mobile device includes (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Peak et al that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.).
As regards claim 6, peak et al do not specifically teach wherein the GUI of the second personal mobile device, displays image data that includes the leader vehicle and allows a user to provides input in the form of a touch at the GUI to select the leader vehicle. Watters et al teaches wherein the GUI of the second personal mobile device, displays image data that includes the leader vehicle and allows a user to provides input in the form of a touch at the GUI to select the leader vehicle (see at least [0018-0021], [0036],  [0040], [0050], ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings wherein the GUI of the second personal mobile device, displays image data that includes the leader vehicle and allows a user to provides input in the form of a touch at the GUI to select the leader vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 7, Peak et al teaches wherein the leader vehicle location is periodically obtained at the leader vehicle using a global navigation satellite system (see at least [0060]), and then sent to a first remote device from the leader vehicle using a wireless carrier system (see at least [0039] and [0060]).
As regards claim 8, Peak et al teaches wherein the leader vehicle location is provided to a second remote computer that obtains the dynamic vehicle navigation information based on the leader vehicle location and provides the dynamic vehicle navigation information to the follower vehicle (see at least [0027], [0035], [0039], [0051], [0068], and [0077], Peak et al teaches an entity (first computer and second computer being the first computer) to obtain dynamic vehicle navigation information based on the leader vehicle location and provides the information to the follower vehicle..
As regards claim 9, Peak et al teaches wherein the leader vehicle location is sent from the first remote computer to the follower vehicle device (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]), the follower vehicle device sends the leader vehicle location to the second remote computer (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]), and the second remote computer sends the dynamic vehicle navigation information to the follower vehicle device based on the leader vehicle location (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]).
As regards claim 13, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal mobile device (see at least [0040], [0069-0070], and [0075]), wherein the first personal (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Peak et al teaches that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.); obtaining input from one or more users of the first vehicle user application and/or the second vehicle user application at a first remote computer (see at least [0030] and [0053-0056]); and providing the dynamic vehicle navigation information to the follower vehicle, wherein the follower vehicle at least partially follows the leader vehicle autonomously using the dynamic vehicle navigation information (see at least [0028] and [0070-0074]).
However, Peak et al do not specifically teach wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle; periodically obtaining a leader vehicle location at the first remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; sending the leader vehicle location from the follower vehicle to a second remote computer, determining a dynamic vehicle navigation information at the second remote computer based on the leader vehicle location, and providing the dynamic vehicle navigation information from the second remote computer to the follower vehicle. Watters et al teaches wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]); periodically obtaining a leader vehicle location at the first remote computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]); sending the leader vehicle location from the first remote computer to the follower vehicle, sending the leader vehicle location from the follower vehicle to a second remote computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information. the present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) for determining vehicle dynamic vehicle information.), determining a dynamic vehicle navigation information at the second remote computer based on the leader vehicle location (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]), and providing the dynamic vehicle navigation information from the second remote computer to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing dynamic vehicle navigation information based on the leader vehicle location from the second remote computer to the follower vehicle. The present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) that provides the follower vehicle dynamic vehicle information based on the leader vehicle location.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle; periodically obtaining a leader vehicle location at the first remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; sending the leader vehicle location from the follower vehicle to a second remote computer, determining a dynamic vehicle navigation information at the second remote computer based on the leader vehicle location, and providing the dynamic vehicle navigation information from the second remote computer to the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 14, Peak et al teaches wherein the first vehicle user application permits a first user to login to a first account associated with the first vehicle and the second vehicle user application permits a second user to login to a second account associated with the second vehicle (see at least [0052-0054], Peak et al teaches an application 404 for in each mobile device (follower and leader mobile devices) in which a user may have access (login) to perform specific functions.).
As regards claim 15, Peak et al wherein the first vehicle user application and the second vehicle user application identify each participating vehicle of a plurality of participating vehicles (see at least [0053], [0068], [0070], and [0077]), and wherein the plurality of participating vehicles includes the leader vehicle and the follower vehicle (see at least [0053], [0068], [0070], and [0077]).
As regards claim 16, Peak et al teaches wherein the plurality of participating vehicles includes a plurality of follower vehicles (see at least [0053], [0068], [0070], and [0077]), and wherein the causing step includes causing each of the plurality of follower vehicles to be periodically provided the dynamic vehicle navigation information based on the leader vehicle location (see at least [0028] and [0070-0074]).
As regards claim 17, Peak et al teaches wherein, for each of the follower vehicles, the dynamic vehicle navigation information includes providing a series of waypoints based on the follower vehicle location and the leader vehicle location (see at least [0027] and [0035]).

Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peak et al (US20170219363) in view of Watters et al (US20150192420) in view of Mudalige et al (US20130030606).
	As regards claim 10, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle is an autonomous vehicle (AV), and wherein the follower vehicle uses the dynamic vehicle navigation information to carry out one or more AV functions so as to cause the follower vehicle to follow the leader vehicle location based on the dynamic vehicle navigation information. Mudalige et al teaches (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the follower vehicle uses the dynamic vehicle navigation information to carry out one or more AV functions so as to cause the follower vehicle to follow the leader vehicle location based on the dynamic vehicle navigation information (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle is an autonomous vehicle (AV), and wherein the follower vehicle uses the dynamic vehicle navigation information to carry out one or more AV functions so as to cause the follower vehicle to follow the leader vehicle location based on the dynamic vehicle navigation information. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 11, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar, wherein the follower vehicle captures sensor data from the one or more onboard vehicle sensors, wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle relative to the follower vehicle, and wherein the position of the leader vehicle relative to the follower vehicle is used to carry out at least one of the one or more AV functions.
Mudalige et al teaches wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar (see at least [0020]), (see at least [0005], [0009], [0014], and [0020], [0028-0032]), wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle relative to the follower vehicle (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the position of the leader vehicle relative to the follower vehicle is used to carry out at least one of the one or more AV functions (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar, wherein the follower vehicle captures sensor data from the one or more onboard vehicle sensors, wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle relative to the follower vehicle, and wherein the position of the leader vehicle relative to the follower vehicle is used to carry out at least one of the one or more AV functions. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 12, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle determines one or more trajectories based on the dynamic vehicle navigation information, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. Mudalige et al teaches wherein the follower vehicle determines one or more trajectories based on the (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle determines one or more trajectories based on the dynamic vehicle navigation information, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 18, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal mobile vehicle device (see at least [0040], [0069-0070], and [0075]), wherein the first personal mobile device includes a first vehicle user application and the second personal mobile device includes a second vehicle user application (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Paek et al that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.); obtaining input from one or more users of the first vehicle user application and/or the second vehicle user application (see at least [0030] and [0053-0056]). However, Peak et al do not specifically teach wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle, periodically obtaining a leader vehicle location at the remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; sending the leader vehicle location from the follower vehicle to a second remote computer; and determining a dynamic vehicle navigation information at the second remote computer based on the leader vehicle location; and providing the dynamic vehicle navigation information from the second remote computer to the follower vehicle. Watters et al teaches wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle (see at least [0018-0021] and [0040]), periodically obtaining a leader vehicle location at the remote computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]; sending the leader vehicle location from the first remote computer to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]; sending the leader vehicle location from the follower vehicle to a second remote computer (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060]); and determining a dynamic vehicle navigation information at the second remote computer based on the leader vehicle location (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information. the present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) for determining vehicle dynamic vehicle information.); and providing the dynamic vehicle navigation information from the second remote computer to the follower vehicle (see at least [0019], [0024], [0031], [0049], [0055-0058], and [0060], Watters et al teaches periodically providing the leader device location to a second remote computer for determining dynamic vehicle navigation information. the present specification defines the second remote computer to be either the first remote computer or another remote computer (see at least para 0005), as such, under the broadest reasonable interpretation, examiner interpret the second remote computer to be the first remote computer (the follow me server 400 computed in a computing cloud where feature of the navigation is executed in a computer) for determining vehicle dynamic vehicle information.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle, periodically obtaining a leader vehicle location at the remote computer; sending the leader vehicle location from the first remote computer to the follower vehicle; sending the leader vehicle location 
	Furthermore, Peak et al as modified by Watters et al do not specifically teach causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors, wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location, wherein the sensor data pertains to an area in front of the follower vehicle, and wherein the sensor data is used to obtain dynamic vehicle navigation information that then is used by the follower vehicle for carrying out one or more AV functions so as to at least partially follow the leader vehicle. 
Mudalige et al teaches causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors (see at least [0005], [0014], and [0020], [002-0032]), wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location (see at least [0005], [0009], [0014], and [0020], [0028-0032]), wherein the sensor data pertains to an area in front of the follower vehicle (see at least [0005], [0009], [0014], and [0020], [0028-0032], Mudalige et al teaches the leader vehicle could be in front of the follower vehicle, as such, the tracked vehicle will be in area in front of the follower vehicle.), and wherein the sensor data (see at least [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings of causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors, wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location, wherein the sensor data pertains to an area in front of the follower vehicle, and wherein the sensor data is used to obtain dynamic vehicle navigation information that then is used by the follower vehicle for carrying out one or more AV functions so as to at least partially follow the leader vehicle. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 19, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle determines one or more trajectories based on the sensor data, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. Mudalige et al teaches wherein the follower vehicle determines one or more trajectories based on the sensor data (see at least [0005], [0020], and [0028]), and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories (see at least [0005], [0020], and [0028]).
Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle determines one or more trajectories based on the sensor data, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 20, Peak et al teaches wherein the follower vehicle is periodically provided a global navigation satellite system (GNSS) location of the leader vehicle (see at least [0039] and [0060]), and wherein the dynamic vehicle navigation information or other dynamic vehicle navigation information is obtained based on the GNSS location of the leader vehicle (see at least [0039] and [0060]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667           

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667